Citation Nr: 1224506	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-43 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to recognition as a surviving spouse of the Veteran, for purposes of entitlement to death and indemnity compensation (DIC).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.  The Veteran passed away in September 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In April 2012, the appellant presented testimony at a hearing conducted at the Denver RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in October 1998.

2.  In 2004, the appellant and the Veteran separated.

3.  The Veteran died in September 2006.  Prior to his death, neither the Veteran nor the appellant obtained a dissolution of marriage.

4.  The weight of the probative evidence of record shows that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, and that the separation resulted from misconduct on the part of the Veteran without the fault of the appellant.


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of DIC benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the issue on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Certain benefits, including DIC benefits, death pension, and accrued benefits, may be paid to a "surviving spouse" of the Veteran.  38 U.S.C.A. §§ 101(14), 1541, 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.5(a)(1), 3.23, 3.1000(a), (d) (2011).  A "surviving spouse" is a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not, since the death of the Veteran, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. §§ 3.1(j), 3.50(b). 

Continuous cohabitation is generally required, with two exceptions: (1) where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) where separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran.  38 C.F.R. §§ 3.50(b)(1), 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b). 

Under the first exception, the spouse must be free of fault in the initial separation, and the separation must have been procured by the Veteran or due to his misconduct.  Gregory v. Brown , 5 Vet. App. 108, 112 (1993).  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation.  Although certain conduct subsequent to the time of separation may be relevant, the mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Gregory, 5 Vet. App. at 112. 

Additionally, separation by mutual consent generally does not constitute desertion by a potential surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352, 1356-57 (Fed. Cir. 2007).  "[T]he key is whether the reason for the separation did not show an intent on the part of the surviving spouse to desert the veteran."  Alpough, 490 F.3d at 1356 (emphasis and citation omitted).  Separation by mutual consent, however, would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Alpough, 490 F.3d at 1358. 

The fundamental issue in this case is whether the appellant is the surviving spouse of the Veteran.  In order to be considered the surviving spouse of the Veteran, the Veteran and appellant had to be legally married under state law at the time of the Veteran's death, and the requirement of continuous cohabitation must remain unbroken.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  With regard to the legality of the marriage under state law, the Veteran and the appellant were married in October 1998, and were separated approximately eight years later.  The appellant left the state of Colorado and relocated to Arizona.  Subsequently, the appellant moved back to Colorado, and was living in Colorado at the time that she filed her claim for DIC benefits in November 2006.  It is unclear whether she returned to Colorado before or after the Veteran's death.  

There is no indication in the claims file that the appellant or the Veteran ever secured a dissolution of marriage.  Moreover, the record suggests that, while the Veteran was living in a different state from the appellant, they considered themselves married.  Toward that end, the appellant reported that she and the Veteran remained in love, that they talked frequently on the telephone, and that they vacationed together in Hawaii two months before the Veteran's death.  She also stated that she was his next of kin when the Veteran was found dead and was the person contacted by Adams County Sheriff's Department when his body was found, that she was the one contacted by the coroner's office when they explained why he died, that she made all of the decisions with regard to the Veteran's funeral, that she was recognized as the Veteran's spouse by the Social Security Administration, and that she was received life insurance funds as the beneficiary of the policy on the Veteran's life.  In support of her statements that she and the Veteran were legally married at the time of the Veteran's death, the appellant submitted photographs of the vacation that she and the Veteran took to Hawaii.  Accordingly, the evidence demonstrates that the Veteran and appellant were still married under the state laws of Colorado and Arizona at the time of the Veteran's death in September 2006.  There is no evidence in the record to suggest otherwise.

The Board now turns to the remaining requirement in this case for the appellant to be considered the surviving spouse of the Veteran - i.e., continuous cohabitation.  As noted above, continuous cohabitation is not required (1) where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, or (2) where separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran.  38 C.F.R. §§ 3.50(b)(1), 3.53(b).  

During an April 2012 hearing before the Board, and in various lay statements, the appellant reported that she moved out of her home with the Veteran in 2004 and moved to Arizona with her son as a result of the Veteran's excessive drinking and abusive behavior.  She stated that, when she married the Veteran in 1998, she did not know that he had a drinking problem.  She explained that, over the years, his drinking worsened, which affected their relationship.  In addition, she reported that the Veteran was, at times, physically violent with her son and also verbally abusive.  She noted that the Veteran had multiple charges of driving under the influence (DUI), and that he was incarcerated for a three-month time period as a result.  She explained that she eventually concluded that it was not safe to live under the same roof with the Veteran, and in 2004, she moved out and took her son to Arizona.  She noted that she still spoke on the phone with the Veteran during their separation and that they still loved each other.  Initially, the Board notes that there is no evidence in the claims file which contradicts the explanation provided by the appellant as to the reason for her separation from the Veteran.  In fact, as explained in greater detail below, the evidence in the claims file corroborates the appellant's explanation as to the reason for the separation.  Accordingly, the appellant's statement as to the reason for the separation is accepted.  38 C.F.R. § 3.53(b).

As noted above, the evidence in the claims file corroborates the appellant's description of the Veteran's drinking problem as well as his verbal abuse and physical violence towards the appellant's son; thus, the Board finds the appellant's explanation of the reason for her separation from the Veteran to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence).  

In that regard, the evidence confirms that the Veteran had substance abuse problems with drinking and drugs.  An August 2000 private medical treatment record notes that the Veteran lost his job as a school bus driver due to measuring 0.15 blood alcohol level on the job.  He stated that he drank one-half quart to one quart of vodka nearly every day with additional beer, that he had been doing that all of his adult life, and that he never stopped for more than two days.  He indicated that he drank first thing in the morning, but that he had not had any recent blackouts or withdrawal seizures.  The Veteran requested detoxification.  VA treatment records show that the Veteran was incarcerated for a DUI charge in June 2004.  The VA treatment records from that time note that the Veteran had a known history of substance abuse, that he was jailed for driving intoxicated, and that he had a prescription pain killer drug dependence.  A June 2004 treatment record notes that the physician was not comfortable prescribing narcotics anymore.  August 2004 VA treatment records also reflect the Veteran's problems with prescription opiates.  January 2005 VA treatment records reveal that the Veteran demanded Percocet, but that the physician concluded that the risks for opiate use outweighed the benefits to the Veteran.  Moreover, the Veteran's Certificate of Death shows that his cause of death was "Poly-Drug Intoxication."  

Last, in an April 2012 lay statement, the appellant's son confirmed her reports that the Veteran was physically violent and verbally abusive.  D.H. reported that the Veteran tried "to discipline [his] unwanted behavior with acts of violence," explaining that the Veteran picked him up, threw him on the bed, and hit him across the face resulting in a black eye; the Veteran threw D.H. to the ground in the front yard and tackled him until he cried and promised to do what he said; and refused to allow D.H. and his brother cool to use a swamp cooler to cool off during a hot day.  In addition, D.H. noted that the Veteran was verbally abusive and engaged in psychological attacks against his family members and demanded sexual favors from the appellant while drinking.  D.H. indicated that he found bottles of the Veteran's vodka all over their property, including in the bushes, in the shed, in the engine of his car, and in the swamp cooler itself, and that the Veteran would take one-ounce bottles of alcohol in his jacket when he would leave the house.

As the private medical treatment records, the VA medical treatment records, the Veteran's Death Certificate, and the April 2012 lay statement from D.H. corroborate the appellant's reports that the Veteran had an alcohol and drug problem and that he was verbally abusive and physically violent towards her son, the Board accepts the appellant's lay statements as credible evidence that she and the Veteran separated as a result of the Veteran's misconduct.  There is no evidence of record suggesting any misconduct or fault on the part of the appellant.

Thus, as the evidence reflects that the appellant and the Veteran separated in 2004 as a result of the Veteran's misconduct without the fault of the appellant, the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met.  38 C.F.R. § 3.53(a).  Accordingly, as the evidence also shows that the Veteran and the appellant were legally married at the time of the Veteran's death and there is no evidence that the appellant has remarried, the appellant is entitled to surviving spouse status for purposes of DIC benefits.  See 38 C.F.R. § 3.50.

(CONTINUED ON NEXT PAGE)

ORDER

The appellant is recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


